Citation Nr: 1016184	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in June 2006, April 2008, and 
January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A claimant has a right to a video conference hearing before a 
Veterans Law Judge.  See 38 C.F.R. § 20.704 (2009).  In this 
case, the Veteran was scheduled for such a hearing in April 
2010 but notified VA on the hearing date that her 
representative advised her to cancel the hearing because he 
was prepared to be heard on only one of the three issues and 
needed more time to prepare an argument.  The Board notes 
that this appeal concerns issues arising from three different 
rating decisions.  The Veteran asked that her claims file be 
forwarded to the Winston-Salem VARO for her review, and the 
Board finds that the appropriate disposition at this juncture 
is to have her scheduled for a video conference hearing in 
conjunction with this appeal.  See 38 C.F.R. § 20.704(c).

Accordingly, the case is REMANDED for the following action:

After affording the Veteran and her 
representative an opportunity to review 
her claims file, she should be scheduled 
for a video conference hearing at the 
Winston-Salem VARO at the earliest 
possible date, after which the claims file 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

